Citation Nr: 1147249	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  Thereafter, he had service in the U.S. Army Reserves with a period of Active Duty for Training (ACDUTRA) from August 1984 through September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) and Board remand.


FINDINGS OF FACT

1.  The Veteran's current left knee disorder is not related to his military service.

2.  In a September 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder because the evidence did not show that the disorder either occurred in or was caused by active duty service.  Although provided notice of that decision, the Veteran did not perfect an appeal thereof.  

3.  Evidence associated with the claims file since the RO's September 2004 decision, although new, is not material as it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder. 



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for a left knee disorder and to reopen the issue of entitlement to service connection for a low back disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claims in September 2005, a letter dated in July 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the July 2005 letter notified the Veteran of the regulations pertinent to his claims to reopen based on the submission of new and material evidence and of the specific evidence required to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with a VA examination addressing the etiology of his left knee disorder.  In an October 2010 statement, he indicated his belief that the VA examination provided was inadequate, as the VA examiner found that his in-service injury was a left knee sprain and not a torn meniscus and because the VA examiner failed to note that, although the Veteran went backpacking one year after his in-service left knee injury, he had a great deal of pain and swelling when he went backpacking.  After a thorough review of the VA examination, the Board finds that it is adequate upon which to base an appellate decision.  While the VA examiner concluded that the Veteran's in-service injury was likely a sprain, he provided a clear basis from the evidence to support his opinion.  The VA examiner's opinion is a medical determination based on a complete and thorough review of the evidence in the claims file as well as an interview and physical examination of the Veteran.  The Board will not disregard the VA examiner's opinion merely because the VA examiner made a different medical determination than that provided in the service treatment records and by a private physician, as the basis of the opinion was fully explained an is supported by the evidence of record.  With regard to the Veteran's claim that the VA examiner failed to note that the Veteran had pain and swelling when he went backpacking one year after his in-service left knee injury, the Board observes that the VA examiner did, in fact, note that the Veteran had pain and swelling in his knee at that time and that the pain and swelling was resolved with Tylenol.  Ultimately, the Board finds that the VA examination provided in this case is adequate, as it is based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran, and provides sufficient rationale to support the conclusion that the Veteran's left knee disorder is not related to his active duty service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for a low back disorder, VA is not required to obtain an examination for a claim to reopen a finally decided issue.  38 C.F.R. § 3.159(c).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108, Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006). 

I.  Left Knee Disorder

The Veteran contends that his current left knee disorder is related to his active duty service.  During his May 2009 hearing before the Board, the Veteran testified that he first injured his left knee while on ACDUTRA in August 1984.  He reported that, while on a night compass course during Officer Candidate School (OCS) training, he either clipped or banged his left knee.  He reported that he had some discomfort the following day, and that his left knee became swollen after marching and a 10-mile run the following day.  He described swelling and stiffness in his left knee.  He reported that he went on sick call and was given medications for left knee pain.  He noted that he had an x-ray performed and was eventually put on profile with crutches and directives not to march.  He testified that, the following year, he went backpacking and that his left knee became swollen again.  He noted that he did not stop backpacking, but that he was careful going downhill from then on.  He stated that he had no symptoms of a left knee disorder thereafter until 1999 when he injured his knee while skiing.  He indicated that he worked as a ski instructor from 1991 through 1999, and that in 1999, while teaching a ski lesson, he felt something snap in his knee.  He noted that his knee locked in a 90-degree position, and that he was eventually diagnosed with a torn medial meniscus.  Thereafter, he was scheduled for left knee surgery.  One week before surgery, he had an accident where he fell off of a ladder and tore his anterior cruciate ligament (ACL).  He underwent left knee surgery in approximately February 2000.  He noted that, two to three months after his surgery, he stepped off of a three-inch curb and hyperextended his left knee, noting a popping sensation.  Then, he underwent surgery for his ACL and eventually had another left knee surgery.  He complained of current symptoms including intermittent sharp pain, clicking, and locking.

The Veteran's records from U.S. Army Reserve service treatment records show that his injured his left knee while on ACDUTRA and in the line of duty in 1984.  A September 1984 record notes a diagnosis of probable mild injury to the left medial meniscus.  A September 1984 x-ray of the left knee showed small joint effusion, mild laxity of the lateral and medial ligaments, and an old Pellegrini-Stieda calcification.  Additional treatment records reveal that the Veteran's left knee had swelling and pain, and that he was instructed not to run or march.  Another September 1984 treatment record reflects that the Veteran had left knee pain.  Physical examination revealed mild swelling of the left knee, lax ligaments, bilaterally, no definite click on McMurray's test, pain on McMurray's test, and medial joint line tenderness.  The diagnosis was left medial meniscus tenderness and possible subdural tear.

In a review of medical records, J.F., M.D. reported that a November 1999 radiology report of the left knee was normal.  A January 2000 initial orthopedic consultation by C.C., M.D. reflected that the Veteran reported twisting his left knee while skiing in November 1999.  The diagnosis was rule out torn medial meniscus of the left knee.  A February 2000 magnetic resonance imaging scan (MRI) of the left knee showed a bucket handle tear of the medial meniscus.  The femoral attachment of the ACL was not well delineated.  The possibility of detachment of the ACL at its femoral insertion could not be ruled out.  There was small joint effusion.  A February 2000 operative report reveals that the Veteran underwent arthroscopic examination of the left knee, arthroscopic partial medial meniscectomy and chondroplasty of the medial femoral condyle and shortening of the ACL of the left knee, and a partial synovectomy.  The postoperative diagnoses were acute bucket-handle tear of the medial meniscus with loosening of the ACL with moderate synovitis and hemorrhage of the left knee and chondromalacia posterior femoral condyle of the left knee.  A February 2000 re-examination reflected that the Veteran stated that he twisted his knee in November 1999 while skiing and that, in February 2000, he stepped off of a four-foot high ladder with excruciating pain and locking.  The diagnoses were status post arthroscopic partial medial meniscectomy for bucket handle tear, left knee; and status post strain, ACL, left knee.  May 2000 x-rays of the left knee revealed no bony or soft tissue abnormalities.

A May 2000 treatment record notes that the Veteran reported that he had knee pain.  There was tenderness over the lateral joint line of the left knee.  The diagnosis was left knee injury, rule out internal derangement.

A June 2000 MRI of the left knee revealed joint effusion and prepatellar bursitis; a tear in the medial meniscus involving the posterior horn and its junction with the body extending to the superior articular surface; evidence suggesting a previous sprain of the medial collateral ligament; and discontinuous ACL.

Private treatment records from June 2000 through October 2000 from S.B., M.D. reveal diagnoses of left knee ACL deficiency and possible aggravation or exacerbation of a preexisting condition in the left knee.  The Veteran reported that, while at work but not working within the prophylactic work restrictions suggested, he stepped off of a four-inch step and jammed his left knee, which became painful and stiff.

A December 2000 private treatment record from J.F., M.D. notes that, in February 2000, the Veteran underwent surgical repair of the left knee.  He began physical therapy in April 2000 and May 2000, which was discontinued.  In May 2000, while at work, the Veteran stepped down a couple of inches and felt pain in his knee.  An MRI showed abnormality of the ACL.  In November 2000, the Veteran's physician ordered physical therapy.  A December 2000 x-ray showed no abnormality.  The Veteran reported that he injured his left knee in November 1999, and that he eventually had surgical repair in February 2000.  X-rays of the patellofemoral joint appeared to be well aligned.  There was no significant evidence of varus or valgus deformity on standing AP view and there was no evidence of significant degenerative changes within the three compartments of the knee beyond the expected for the Veteran's age and body size.  The diagnoses were status post medial meniscectomy and ACL tear.

A February 2001 private medical treatment record from J.F., M.D. reveals that the Veteran underwent left knee arthroscopy, reconstruction of the ACL utilizing Achilles tendon allograft, and secondary partial medial meniscectomy.  The preoperative and postoperative diagnoses were torn ACL of the left knee joint and previous medial meniscectomy with recurrent tear.  

Private medical treatment records from J.F., M.C. from April 2001 through January 2002 reflect diagnoses of and treatment for a left knee disorder.  An April 2001 record notes that the Veteran was doing extremely well with minimal residual pain and discomfort.  In January 2002, the Veteran reported left knee pain.  The report indicates that the Veteran was originally injured in February 2000 and that he underwent surgical repair of his left knee one week later.  The report reveals that, in May 2000, while at work, the Veteran stepped down a couple of inches and felt pain in his left knee.  An MRI performed in mid June or July of 2000 showed an abnormality of the ACL.  In November 2000, the Veteran began physical therapy for his left knee.  In December 2000, an x-ray was performed, which showed no abnormality.  The Veteran indicated that he injured his left knee in November 1999, and that he eventually underwent surgery in February 2000.  Physical examination showed surgical scars on the left knee compatible with operative arthroscopy and anterior cruciate reconstruction.  Visible atrophy of the left knee was mild.  Range of motion of the left knee revealed flexion to 150 degrees and extension to 0 degrees.  Weakness of the left hip abductor and flexor strength was mild.  The left patella tracked normally within the femoral groove without evidence of subluxation or significant tilt.  Mild left patella click was present during the arc of movement.  Pulses were normal, and there was no calf tenderness and no pretibial edema.  Left ligament examination showed no significant varus, valgus, anterior, or posterior instability.  X-rays showed left previous surgical changes with fixation compatible with ACL reconstruction.  Fixation points appeared to be stable.  Left fixation included use of interference staples.  The diagnoses were status post left medial meniscectomy and arthritis.

Private medical treatment records from P.H., M.D. from December 2000 through September 2003 reflect complaints of and treatment for left knee pain.  In an August 2002 report, P.H., M.D. reported that the Veteran complained of symptoms including left knee pain which was present, intermittently, about 20 percent of the time, and was mild to moderate in intensity.  He also reported clicking and popping in the left knee, and that pain was exacerbated by repetitive bending of the knee, kneeling, stooping, and squatting.  He stated that his knee was often very stiff and that walking and other forms of light exercise helped to alleviate the stiffness and pain.  The Veteran reported that his left knee problems began in November 1999 when he sustained a medial meniscus tear while snow skiing.  He noted that he worked as a ski instructor at that time.  He stated that he sought treatment and had arthroscopic surgery scheduled in February 2000.  However, two weeks following surgery, the Veteran fell off a ladder while working and noted a sharp pain in his left knee with buckling.  An MRI of the left knee showed a possible ACL tear.  Thereafter, the Veteran underwent a partial medial meniscectomy along with cauterization of the ACL.  He noted that, in February 2000, he stepped off of a curb and felt a sharp pain in his left knee, noting that his knee swelled and became very stiff.  An MRI scan showed a completely severed ACL tendon.  In February 2001, he had a left knee ACL reconstruction followed by physical therapy.  The diagnosis was status post left knee arthroscopic surgery.

In a September 2006 private medical treatment record, H.G., M.D. concluded that the Veteran's current left knee disorder is related to his left knee injury during active duty service.  Dr. H.G. indicated that he reviewed the Veteran's "records from 1984" which showed that he "probably had a medial meniscus tear."  Dr. H.G. noted that the Veteran's symptoms were fairly silent until he was skiing and made a simple turning mechanism which made his knee pop, causing trouble since that time.  Dr. H.G. stated that the Veteran's x-rays from 1984 showed some calcification at the insertion of the medial collateral ligament, which is Pellegrini-Stieda disease, and that there was some laxity of the knee.  Dr. H.G. concluded that the Veteran clearly injured his knee during service, and that the injury "probably was a medial meniscus tear with laxity of the medial collateral ligament."  Dr. H.G. noted that the Veteran then "had a silent period, which was followed by the symptoms which lead to surgery and documentation that there was a bucket handle tear of the medial meniscus and a tear of the anterior cruciate ligament."  Dr. H.G. opined that, "after reviewing his medical records, which we have copies from 1984 that he had a service connected injury of the medial meniscus and I think it was dormant for a number of years without symptoms and then became symptomatic again while skiing."  Dr. H.G. explained that it is "typical for medial meniscus injuries to not heal and many years later they will gradually get worse from just normal walking and they will gradually and then suddenly become symptomatic again when the tear has enlarged solely over a long period of time."  

In July 2010, the Veteran underwent a VA joints examination.  The Veteran reported that, in 1984, he stepped in a hole and twisted his left knee.  The next day, he participated in a 12-mile run, after which, he noticed that his left knee was swollen.  He continued to participate in marches over the following several days.  He noted that he saw a private physician within the year who gave him a medical clearance for his left knee so that he could be commissioned as an officer in the Army in 1985.  He stated that he participated in a 9-mile backpacking trip the following year, which caused pain and swelling in his left knee, which resolved with Tylenol.  He reported that he was symptom-free for the following several years.  The Veteran indicated that he continued to be an avid backpacker and skier and worked in carpentry.  He taught ski school for several years, beginning in the early 1990's.  In November 1999, he felt something cracking in his left knee while skiing, and also experienced a couple episodes of locking.  A couple of days thereafter, he went to a private physician who diagnosed a torn meniscus.  The Veteran continued to work as a carpenter, but refrained from skiing for a month.  In December 1999, he was referred to an orthopedist, who confirmed the diagnosis of torn meniscus, and recommended surgery.  One week prior to the scheduled surgery, the Veteran missed the last rung of a ladder and fell to the ground.  The diagnosis was torn ACL.  During his meniscal repair procedure the following week, the orthopedist also cauterized the ACL.  A couple of months after his surgery, the Veteran was stepping off of a curb and felt his left knee hyperextend.  He underwent an MRI, which showed a complete discontinuous left knee ACL rupture.  In February 2001, he underwent surgery to repair his ruptured ACL.  The Veteran reported current symptoms, including sharp pain and stiffness with prolonged walking and standing.  He noted that, earlier that year, he went skiing for the first time since his surgery, which caused a flare-up of pain and prompted him to get a computed tomography scan of the knee and an arthrogram.  

Physical examination revealed the Veteran to have a slight limp, but he ambulated without much difficulty.  There was no evidence of abnormal weight bearing and no loss of bone or part of a bone.  There was no inflammatory arthritis.  There was no crepitation, no mass behind the knee, no clicks or snaps, no grinding, no instability, no patellar abnormality, no meniscus abnormality, no bumps consistent with Osgood-Schlatter's disease, and no abnormal tendons or bursae.  Range of motion revealed flexion to 140 degrees and extension to 0 degrees.  There was no objective evidence of pain with active motion and there was no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  A March 2010 computed tomography scan of the left knee revealed status post ACL reconstruction with intact graft fibers; diminutive osterior horn of the medial meniscus which may be related to prior partial meniscetomy; mild fraying of the free edge of the posterior horn of the medial meniscus; and full thickness cartilage defects involving the weight-bearing surface of the medial femoral condyle and the central trochlea.  The diagnoses were status post left ACL reconstruction and full thickness cartilage defects involving the weight-bearing surface of the medial femoral condyle and the central trochlea.  

After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination of the Veteran, the VA examiner concluded that the Veteran's left knee disorder was not caused by or a result of the Veteran's active duty service.  The VA examiner explained that the Veteran's in-service left knee injury seemed most consistent with a left knee sprain, which was aggravated by running on it for 12 miles the following day.  The examiner noted that, although the Veteran had swelling and pain after a long-distance backpacking trip the following year, he continued to be essentially symptom-free until 1999 when he injured his knee while skiing.  The examiner indicated that the Veteran taught as a ski instructor throughout the 1990's and that he denied left knee symptoms throughout this time period.  The examiner concluded that, although the Veteran suffered what appears to have been a sprain of his left knee in 1984, the sprain was not too serious and he got medical clearance from his private physician prior to his commission and was able to participate in a backpacking trip one year later.  He also was able to actively ski for several years, which involves weight bearing, abrupt movements, and torque to both knees.  Accordingly, the VA examiner concluded that the evidence did not show that the Veteran's current left knee disorder is directly related to his active duty service.

After a thorough review of the evidence of record, the Board concludes that service connection for a left knee disorder is not warranted.  The evidence of record reflects diagnoses of internal derangement of the left knee, status post left knee arthroscopic surgery, status post left knee medial meniscectomy, left knee status post ACL repair, left knee arthritis, left knee joint torn anterior cruciate ligament, and previous medial meniscectomy with recurrent tear.  Thus, there is evidence of a current left knee disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  In addition, the Veteran's service treatment records show findings of left medial meniscus tenderness and possible subdural tear.  A September 1984 x-ray of the left knee showed small joint effusion, mild laxity of the lateral and medial ligaments, and an old Pellegrini-Stieda calcification.  Thus, there is evidence establishing an in-service left knee injury.  

Nevertheless, the weight of the competent and probative evidence of record does not support a nexus between the Veteran's current left knee disorder and his active duty service.  Importantly, after consideration of the Veteran's entire claims file, the Veteran's statements, and after performing a physical examination of the Veteran, the VA examiner who performed the July 2010 VA examination concluded that the Veteran's current left knee disorder was not related to his in-service left knee injury.  The VA examiner provided explanation and rationale for the opinion, explaining that the Veteran's in-service left knee injury was most consistent with a left knee sprain which resolved, as shown by the lack of symptoms for many years after service discharge until his left knee injury in November 1999 while skiing.  Specifically, the examiner noted that the Veteran was able to go on backpacking trips and teach as a ski instructor, which involved weight bearing, abrupt movements, and torque to both knees, without any complaints of or treatment for a left knee disorder.  

The Board acknowledges the February 2006 private medical opinion from Dr. H.G., which reflects the opinion that the Veteran's current left knee disorder "is secondary to his service connected injury."  While the opinion was based on a review of the Veteran's "records from 1984" and the Veteran's reported history, it does not appear that it was based on a complete review of the medical evidence of record.  Although Dr. H.G. noted that the Veteran reported that he had difficulty with his left knee since "a simple turning mechanism made his knee pop" while skiing, Dr. H.G.'s opinion does not reflect that the extensive post-service medical records concerning the Veteran's knee were reviewed or considered in preparing the opinion.  

Although the Veteran's report that he had no left knee pain after service until his left knee popped while skiing is accurate based on the medical evidence of record, a review of the post-service medical evidence reveals that there is additional pertinent evidence that was not reviewed by Dr. H.G. and that the Veteran did not accurately report.  Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that although the Board may not reject a medical opinion solely because it is based on facts reported by the veteran, it may do so where the facts are inaccurate or are unsupported by the other evidence of record); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Indeed, while the post-service medical evidence reflects that the Veteran complained of left knee popping and locking after twisting his left knee while skiing in November 1999, a November 1999 x-ray of the Veteran's left knee was normal.  The medical records also reflect that the Veteran complained of excruciating left knee pain and locking in February 2000 after stepping off of a four-foot high ladder.  Thereafter, an MRI of the left knee showed a bucket handle tear of the medial meniscus.  One week later, the Veteran underwent a left knee arthroscopy, partial medial meniscectomy and chondroplasty medial femoral condyle and shortening of the ACL, and a partial synovectomy.  In addition, the post-service medical records reflect that the Veteran also injured his left knee at work in May 2000 when he jammed his left knee while installing a door.  In February 2001, the Veteran underwent a left knee arthroscopy, reconstruction of the left knee ACL utilizing Achilles tendon allograft, and a secondary partial medial meniscectomy.  While the Board may not discount a private medical opinion solely because the opining clinician did not review the claims file, in this case, the evidence reflects that Dr. H.G.'s opinion was not based on an understanding of all of the pertinent evidence of record, including the Veteran's numerous post-service left knee injuries, a November 1999 x-ray finding that the left knee was normal, and a February 2000 MRI of the left knee showing a medial meniscus tear following a left knee injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the September 2006 private medical opinion provided by Dr. H.G. is not based on a complete review of the medical evidence of record pertinent to the Veteran's claim and was based on an incomplete factual history provided by the Veteran, the Board concludes that it is of little probative value, and affords more weight to the July 2010 VA examiner's opinion which is based on a thorough and complete review of the evidence in the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).

Moreover, there is no medical or lay evidence of continuity of symptomatology for left knee disorder symptoms since service discharge.  The Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of left knee disorder continuously since his service discharge.  In fact, during his May 2009 hearing before the Board, the Veteran testified that he did not have symptoms during the 1990's while he was working as a ski instructor.  Accordingly, the evidence of record does not support a finding that the Veteran has continuously experienced symptoms of a left knee disorder since service discharge. 

The Board acknowledges the testimony provided by the Veteran during his May 2009 hearing before the Board.  The testimony is competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's statements that any left knee disorder is related to the Veteran's active duty service are not competent evidence of a nexus between any current left knee disorder and his military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that any current left knee disorder is related to active duty service.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Additionally, although the Veteran's statements are competent evidence of what symptoms of a left knee disorder he experienced, the VA examiner considered the Veteran's reported symptoms in formulating his medical opinion, but found that the Veteran's left knee disorder was not related to his military service.  Barr, 21 Vet. App. at 307.

Accordingly, as there is no competent and probative evidence providing the required nexus between military service and a current left knee disorder, service connection for a left knee disorder is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Low Back Disorder

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a low back disorder. 

In a September 2004 rating decision, the RO denied service connection for a low back disorder because the evidence did not show that the Veteran's low back disorder occurred in or was caused by active duty service.  The Veteran did not perfect an appeal of the September 2004 rating decision.  Accordingly, the RO's September 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  In March 2005, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a low back disorder.  However, in a September 2005 rating decision, the RO denied reopening the Veteran's claim.  In September 2006, the Veteran filed a notice of disagreement with regard to the September 2005 rating decision, and a statement of the case was issued in August 2007.  The Veteran perfected his appeal in October 2007.  

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for a low back disorder, this decision is not binding on the Board.  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2004 rating decision is the last final disallowance of the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The evidence of record at the time of the September 2005 rating decision consisted of the Veteran's claim form, his service treatment records, private medical treatment records, and lay statements submitted by the Veteran.  The Veteran's service treatment records are negative for any diagnoses of or treatment for a low back disorder.  In an October 2003 claim form, the Veteran indicated his belief that his low back disorder was due to his left knee disorder.  Private medical treatment records from November 1999 through April 2003 reveal diagnoses of and treatment for various low back disorders, including status post interbody arthrodesis at L3-L4, posterior central disc bulge at L5-S1, laminectomy syndrome with complete disc space collapse at L3-L4, recurrent radiculitis secondary to degenerative unstable L3-L4 lumbar disc with some recurrent compression radiculitis, degenerative disc disease, and intervertebral disc herniation at L3-L4.  

During an August 2002 private orthopedic evaluation, the Veteran reported that he had low back pain "status post injuries sustained while working."  He stated that, in December 2000, he was planing a door when he felt a sharp pain in his low back.  He reported that he could not stand straight due to pain and had to remain stooped over.  He went to an industrial clinic for evaluation where he was prescribed physical therapy two to three times a week and muscle relaxants.  He indicated that his back became symptomatic during his rehabilitation process for his knee, and in April 2001, he saw an orthopedic surgeon who ordered an MRI which revealed a herniated disc at L3-L4.  He was prescribed therapy for his back and was given pain pills and muscle relaxants.  He reported that, when working his regular job duties at that time, his back went out on a customer's lawn and he could not get up.  He ultimately underwent a laminectomy of L3-L4 in May 2001.  He noted that he went to physical therapy three times a week following that surgery, but that he suffered a massive reherniation and underwent another surgical procedure on his back in July or August 2001.  After this surgery, his back was not improving.  Due to persistent pain, he underwent a fusion in March 2002.  Since that time, he reported that he has been exercising.  

Since the September 2004 rating decision, the RO has received additional service treatment records from the Veteran's ACDUTRA period of service, a private medical opinion from H.G., M.D., and the Veteran's testimony from his May 2009 Board hearing.  The Veteran's service treatment records from his ACDUTRA period of service do not reveal any diagnoses of or treatment for a low back disorder.  In a September 2006 private medical opinion letter, H.G., M.D. opined that the Veteran's left knee disorder "aggravated his chronic back condition."  

During a May 2009 hearing before the Board, the Veteran testified that he had mid-testicular pain in the late summer of 2000, which he felt was related to his low back condition.  The Veteran also stated that, in the fall of 2000, he bent over and could not straighten his back out.  He went to physical therapy and was told not to do any heavy lifting.  He noted that, while on a job site, his back went out and that surgery was eventually recommended.  He stated that he underwent a microdiskectomy.  The Veteran admitted that he did not remember any physician telling him that his back was linked to his knee, but noted that his back and left knee problems were affecting each other.  He indicated that he underwent a second back surgery two to three months after his first back surgery.

After a careful review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  The evidence received since the September 2004 rating decision is either cumulative and redundant of the evidence of record at the time of the September 2004 rating decision, or it is not material to the Veteran's claim.  In either event, the evidence received since the September 2004 rating decision does not relate to an unestablished fact necessary to establish the Veteran's claim.  

Although new because it was not of record at the time of the RO's September 2004 rating decision, the Veteran's hearing testimony before the Board in May 2009 is cumulative and redundant of the statements of record at the time of the September 2004 rating decision, and thus, is not new evidence.  Specifically, the Veteran's May 2009 testimony before the Board mirrors his statements in an August 2002 private orthopedic evaluation.  The testimony does not allege that the Veteran has had continuous symptoms of a low back disorder since service discharge or since a left knee injury, and does not otherwise link the Veteran's current low back disorder to service or to a service-connected disorder.  Accordingly, although the May 2009 hearing testimony is new, it is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection; namely, that the Veteran's current low back disorder is related to service or to a service-connected disability.  38 C.F.R. § 3.156(a). 

In addition, although the service treatment records from the Veteran's period of ACDUTRA and the September 2006 private medical opinion are new, as they were not of record at the time of the September 2004 rating decision, they are neither relevant nor material to the Veteran's claim.  The service treatment records do not mention the Veteran's low back disorder or otherwise indicate that his low back disorder may be related to service or to a service-connected disorder.  Similarly, while the September 2006 private medical opinion notes that the Veteran's left knee disorder "aggravated his chronic back condition," the opinion is not material, as it does not relate the Veteran's low back disorder to service or to a service-connected disorder.  As discussed above, service connection for a left knee disorder is denied by this decision.  Accordingly, although new, neither the service treatment records from the Veteran's period of ACDUTRA nor the September 2006 private medical opinion are material as they do not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection.  38 C.F.R. § 3.156(a). 

The claim for service connection was denied in September 2004 because the evidence of record did not demonstrate that a low back disorder occurred in or was caused by active duty service or a service-connected disorder.  As the newly submitted evidence does not show that the Veteran's current low back disorder was incurred in active duty service or that it is related to a service-connected disorder, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for a low back disorder is not reopened. 

As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left knee disorder is denied.

New and material evidence not having been received, the claim for entitlement to service connection for a low back disorder is not reopened. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


